DETAILED ACTION                                                                                                                                                                                                        
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Amendment
The amendment filed 4/1/2021 has been entered.
Claims pending: 1, 4-8, 11-15 and 18-26.  
Claims amended:
1) Independent claims: 1, 8 and 15.
2) Depending claims: 5, 13 and 20.
3) Claims canceled: 2-3, 9-10 and 16-17.
4) Claims new: none.

The claims comprising of 3 groups:
(1) Method1: 1, 4-7, and 21-22, 
(2) Article1: 8, 11-14, and 23-24, and   
(3) System1: 15, 18-20 and 25-26.
	Summary of Examiner’s Responses to Applicant’s Amendment
(1) 101 Rejection: maintained.
	(2) 112 (b) Rejection: withdrawn due to applicant’s amendment.
	(3) 103 Rejection: maintained.  
	See detailed explanations at “Response to Argument” at the end.
As of April 1, 2021, independent claim 1 is as followed:
1. (Currently Amended) A computer-implemented method, comprising:
[1] receiving a rental request initiated by a target user for a target service in a blockchain network;

[3] determining that the target user passes the first credit risk assessment;
	[4] in response to determining that the target user passes the credit risk assessment, generating an electronic rental contract that corresponds to the target service;
	[5] delivering the electronic rental contract to the target user and a service provider of the target service, wherein the target user and the service provider perform an electronic signature on the electronic rental contract; and
[6] storing the electronic rental contract with electronic signatures in a distributed blockchain database of the blockchain network, wherein the electronic rental contract stored in the distributed blockchain database is subsequently used to generate updated credit information of the target user.
	[7] receiving a performance record of the target user and a performance record of the service provider that correspond to the electronic rental contract;
	[8] storing the performance record of the target user and the performance record of the
service provider that correspond to the electronic rental contract in the distributed blockchain
database;
[9] obtaining the electronic rental contract stored in the distributed blockchain database, the performance record of the target user stored in the distributed blockchain database and the performance record of the service provider stored in the distributed blockchain database that correspond to the electronic rental contract; 
	[10] performing a second credit risk assessment on the target user based on the electronic rental contract and the performance record of the target user, to obtain the updated credit information of the target user; and 
	[11] performing a first service provider credit risk assessment on the service provider based on the electronic rental contract and the performance record of the service provider, to wherein the credit information of the service provider is a basis for a future credit risk assessment on the service provider.
	Note: for referential purpose, numbers [1]-[11] are added to the beginning of each step.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1, 4-8, 11-15 and 18-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., 
(1) process, 
(2) machine, 
(3) manufacture or product, or 
(4) composition of matter.  

If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception, i.e., 
(1) law of nature, 
(2) natural phenomenon, and 
(3) abstract idea. 

and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.  Examples of abstract ideas include:
(i) a method of organizing human activities, 
(2i) an idea of itself, or 
(3i) a mathematical relationship or formula.  

For instance, in Alice Corp. (Alice Corp. Pty. Ltd. v. CLS Bank Int’l, 134 S. Ct. 2347 (2014)), the Court found that “intermediated settlement” was a fundamental economic practice, which is an abstract 
The PTO recently published revised guidance on the application of 101.  See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (USPTO Jan. 7, 2019) (“Guidance”).

Under the current 2019 PEG USPTO guidance, a two-step analysis is utilized to determine subject matter eligibility under 101.  
		
    PNG
    media_image1.png
    492
    632
    media_image1.png
    Greyscale


Step 1: 
In the instant case, with respect to claims 1, 4-8, 11-15 and 18-26:
	Claim category: 3 types.
1) Method: 1, 4-7, and 21-22, and
2) Article: 8, 11-14, and 23-24, and
3) System: 15, 18-20, and 25-26.
Analysis:

1. Process: 1, 4-7 and 21-22 are directed to a service rental method and comprising the steps for preparing a service rental method using a blockchain network or Internet of Thing (IoT) device.  (Step 1:Yes).
Article: 8, 11-14 and 23-24 are directed to a computer-readable medium storing one or more instructions executable by a computer system to perform operations comprising a service rental method and comprising the steps for preparing a service rental method using a blockchain network or Internet of Thing (IoT) device.  (Step 1:Yes).
3. Machine: 15, 18-20 and 25-26 are directed to a computer-implemented system for establishing a service rental method and comprising the steps for preparing a service rental method using a blockchain network or Internet of Thing (IoT) device.  (Step 1:Yes).
Thus, the claims are generally directed towards one of the four statutory categories under 35 USC § 101.  

B. USPTO 2019 PEG Revised Guidance
Step 2A (Template)
1) Prong 1: Determine whether the claims at issue are directed to one of those patent-ineligible concept?  Does the claim recites any judicial exceptions, including certain groups of abstract ideas? i.e. 
(1) Mathematical concepts -- mathematical relationships, mathematical formulas or equations, and mathematical calculations;

(2) Certain method of organizing human activities -- 

(i) fundamental economic principles or practices (including hedging, insurance, mitigating risk);

(ii) commercial or legal interactions (including agreements in the form of contracts; Legal obligations; Advertising, marketing or sales activities or behaviors; business relations);    

(iii) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and 

(3) Mental processes—concepts performed in the human mind (including an observation, evaluation, judgment, and opinion). 

2) Prong 2: Does the claim recites additional elements that integrate the judicial exception into a practical application? For examples: 
Improvements to the functioning of a computer or to any other technology or technological field.
(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing. Transforms “information” by simply “manipulates and outputs data” is not sufficient; see also Gottschalk v. Benson, 409 U.S.63, 71-72 (1972) (holding that a computer based algorithm that merely transform data from one form to another is not patent-eligible).  

(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution (IE-S) activity.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, determines whether the claim meets:
Step 2B (Template):
1) Does the claim recite additional elements that amount to an inventive concept (aka “significantly more”) than the judicial exception? or
2) adding a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP 2106.05(d)); or
Limitations that are not indicative of integration into a practical application:
(1) MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
(2) MPEP § 2106.05 (g) – Adding “insignificant extra-solution (IE-S) activity”.
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment, and

(4) MPEP § 2106.05 (d) and 2018 Berkheimer Memo- Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
Note: See Berkheimer vs. HP, Inc., 881 F.3d 1360, 1366 (Fed. Cir. 2018) (concluding that claims 1-3, and 9 of US Patent no. 7,447,713, which deals with “An Asset and Content Management System,” and “A method of archiving an item comprising in a computer processing system”, with steps of “presenting, parsing, comparing, storing, and editing data” are well known, routine, and conventional, and are abstract ideas).  Dependent claims 4-8 are not conventional and are patent eligible.     

Actual Analysis
Claims 1, 4-8, 11-15 and 18-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
(1) Prong 1: Does the Claim Recite a Judicial Exception?
Independent method claim 1 (serve as representative of the 3 independent claims) is directed to a process for preparing a legal interactions (including agreements in the form of contract or legal obligation) a service rental contract using a blockchain network or Internet of Thing (IoT) device comprising the steps of: [1] receiving a rental request for a target service; [2] performing a credit risk assessment on the user; [3] determining that the target user passes the credit risk assessment; [4] generating an electronic rental contract; [5] delivering the electronic rental contract to the target user and a service provider; [6] storing the electronic rental contract with electronic signatures in a distributed, and updating the “user profile assessment system” to improve accuracy, [7] receiving a performance record of the user; [8] storing the performance record, [9] obtaining the electronic rental contract,  [10] performing a 2nd credit assessment on the target user, and [11] performing a 1st credit risk assessment for another participant entity (service provider).
The steps are carried out on a blockchain network, or in general “a business process management” or “how a user request a service and completes a service agreement contract”, which reads over (2) certain method of organizing human activities such as fundamental economic/business practice or mental process. 
(ii) commercial or legal interactions (including agreements in the form of contracts; Legal obligations.

Claim 1 recites a method, comprising:	
[1] receiving a request.	Data gathering, insignificant extra-solution (IE-SA) step.
[2] performing a risk assessment.	  		Mental process (MP)
Mental process (MP)
[4] generating a contract.				Mental process (MP)
[5] delivering the contract.				Data transmitting, IE-SA step.
[6] storing an indication. 				Data storage, IE-SA step.
	[7] receiving information.				Data input, IE-SA step.
	[8] storing the performance record.			Data storage, IE-SA step.
	[9] reading the electronic rental contract.		Data input, IE-SA step.
	[10] performing a 2nd credit assessment.		Mental process (MP).
	[11] performing a credit assessment.			Mental process (MP).

Thus under Step 2A, prong 1 or (i), the limitations of steps [2], [3], [4], [10] and [11], recite steps which may also fit within the Revised Guidance category of “mental processes”, that normally entail steps of “observation, evaluation, analyzing, judgment, and opinion”.    These limitations, when given their broadest reasonable interpretation, read over “business interactions” between the various entities/sources, which is a method of organizing human activity and, therefore, an abstract idea.  	
(2) Step 2A, Prong 2:  
Does the claim recites additional elements that integrate the judicial exception into a practical application?  
In this case, claim 1, as a whole, is focused on “business process management” by meeting a consumer request for a rental property such as a house.
MPEP § 2106.05 (a) - Improvements to the functioning of a computer or to any other technology or technological field: 
Conclusion (1): none.  
The claimed invention is directed to a business practice that involves using generic computer components as tools to enhance the automation of a business process and wherein the business process is preparing a blockchain smart contract for a rental contract in response to a user’s request.  
does not appear to meet the guideline of MPEP 2106.05(a) since the claimed invention does not appear to improve the functioning or operation of a computer system or any other Technical Field or Technology.
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on blockchain system or Internet of Things (Iot), or 
(ii) recitation of generic blockchain network or IoT device, that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
The additional elements or combination of elements in the claims do not provide an improvement to the functioning of a computer or to any other technology or technical field.
According to the Specification, [0003],

    PNG
    media_image2.png
    207
    700
    media_image2.png
    Greyscale

	So this is mere applying the well known blockchain technology in “accounting” or “financing” areas.  TRAN et al., US 2018/0078843, Smart Device, is cited to show “Blockchain smart contracts” is well known.
(2) MPEP § 2106.05 (b) – Applying the judicial exception with or by use of a particular machine.
Conclusion (2): none.  
As shown in Figs. 2, 3, 4, and specification [0004-0117], the computer system comprises devices that are generic server computer devices in connection with a Blockchain-based service rental apparatus that includes a receiving module 401, an assessment module 402, a creation module 403, and a storage module 404, which were described in the specification at a high level of generality, comprising generic computer components.  
(3) MPEP § 2106.05 (c) – Effecting a transformation or reduction of a particular article to a different state or thing. 
Conclusion (3): none.  
The claims deal with a method for a business practice that involves using generic computer components as tools to enhance the automation of a business process and wherein the business process is preparing a blockchain smart contract for a rental contract in response to a user’s request.  The displaying of the relationship and the analysis result is not a “transformation or reduction of an article into a different state or thing constituting patent-eligible subject matter”. 
See In re Bilski, (Fed. Cir. 2008), see also CyberSource Corp. vs. Retail Decisions (Fed. Cir. 2011) (“The mere manipulation or reorganization of data … does not satisfy the transformation prong.”).
(4) MPEP § 2106.05 (e) – Applying the judicial exception in some other meaningful way beyond general linking the use of the judicial exception to a particular technological environment.
Conclusion (4): The current claims do not add meaningful limitations beyond generally linking the use of judicial exception, a method for a business practice that involves using generic computer components as tools to enhance the automation of a business process and wherein the business process is preparing a blockchain smart contract for a rental contract in response to a user’s request.
not indicative of integration into a practical application:
MPEP § 2106.05 (f) – “Apply it” or mere instructions to apply an exception.
Conclusion (1): The current claims merely invoke a generic computer components and a blockchain based service rental modules as a tool in which the computer instructions apply the judicial exception.
	
(2) MPEP § 2106.05 (g) – Adding insignificant extra-solution activity.
Conclusion (2): as shown above, steps 1 and 5-9, in independent claim 1 cite insignificant extra-solution activity.
	
(3) MPEP § 2106.05 (h) – Field of Use and Technological Environment.  
Conclusion (3): These 9 steps in independent claim 1 are limitations to be simply “a field of use” that attempts to limit the abstract idea to a particular technological environment.  
This judicial exception is not integrated into a practical application because a method for a business practice that involves using generic computer components as tools to enhance the automation of a business process and wherein the business process is preparing a blockchain smart contract for a rental contract in response to a user’s request.
The additional elements or combination of elements in the claims other than the abstract idea per se amount to no more than: 
(i) mere instructions to implement the idea on a computer, and/or 
(ii) recitation of generic computer structures in IOT, a processing device and a memory device, that serve to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  
(1) This judicial exception is not integrated into a practical application.  In particular, the claim only recites additional elements – using a computer system, see Fig. 3, in combination with an Blockchain-based service rental apparatus, and communication software to perform all the business steps of: : [1] receiving a rental request for a target service; [2] performing a credit risk assessment on the user; [3] determining that the target user passes the credit risk generating an electronic rental contract; [5] delivering the electronic rental contract to the target user and a service provider; [6] storing the electronic rental contract with electronic signatures in a distributed, and updating the “user profile assessment system” to improve accuracy, [7] receiving a performance record of the user; [8] storing the performance record, [9] obtaining the electronic rental contract,  [10] performing a 2nd credit assessment on the target user, and [11] performing a 1st credit risk assessment for another participant entity (service provider).
The computer system in the [11] steps above is recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of: performing, determining, generating, and performing credit assessment.  The additional steps of receiving, storing, delivering, and reading are insignificant extra-solution activity (IE-SA) steps.  Therefore, the claimed invention amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
Furthermore, a process for preparing a legal interactions (including agreements in the form of contract or legal obligation) a service rental contract using a blockchain network or Internet of Thing (IoT) device is well known practice as shown in MPEP 2106.05 (d) Well-Understood, Routine, Conventional Activity [R-08.2017].  
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.  See item (v.).
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
iii. Electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); 
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; 
v. Electronically scanning or extracting data from a physical document, Content Extraction and Transmission, LLC v. Wells Fargo Bank, 776 F.3d 1343, 1348, 113 USPQ2d 1354, 1358 (Fed. Cir. 2014) (optical character recognition); and 
vi. A web browser’s back and forward button functionality, Internet Patent Corp. v. Active Network, Inc., 790 F.3d 1343, 1348, 115 USPQ2d 1414, 1418 (Fed. Cir. 2015). 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
Moreover, below are examples of other types of activity that the courts have found to be well-understood, routine, conventional activity when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
i. Recording a customer’s order, Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1244, 120 USPQ2d 1844, 1856 (Fed. Cir. 2016); 
ii. Shuffling and dealing a standard deck of cards, In re Smith, 815 F.3d 816, 819, 118 USPQ2d 1245, 1247 (Fed. Cir. 2016); 
iii. Restricting public access to media by requiring a consumer to view an advertisement, Ultramercial, Inc. v. Hulu, LLC
iv. Identifying undeliverable mail items, decoding data on those mail items, and creating output data, Return Mail, Inc. v. U.S. Postal Service, -- F.3d --, -- USPQ2d --, slip op. at 32 (Fed. Cir. August 28, 2017); 
v. Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; 
vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93; and 
vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to “integration of the abstract idea” into a “practical application”, the additional element of using “a processor” and “memory device” to perform those cited steps amounts to no more than mere instructions to carry out a business practice that involves using generic computer components as tools to enhance the automation of a business process and wherein the business process is preparing a blockchain smart contract for a rental contract in response to a user’s request.  Mere instructions to apply an exception using a generic computer component can not provide an inventive concept.  The claim is not patent eligible.  
Step 2B: 
The Claims Lack an Inventive Concept
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to “integration of the abstract idea” into a “practical application”, the additional element of using “a blockchain device” or “IoT” to perform the 11 cited steps amounts to no more than mere instructions to apply the exception using a generic computer network.  Mere instructions to apply an exception using a generic computer component can not provide an inventive concept.  The claim is not patent eligible.  
do not, for example, purport to improve the functioning of the computer itself nor do they effect an improvement in any other technology or technical field.  Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea of a business process for generating a smart contract to meet a user rental request, by various data processing mechanism using some unspecified, generic computer network such as blockchain. 
As for the use of a computer system, as shown in Fig. 3, to carry out the steps [1]-[11] above, it does not impose meaningful limits on the claims. Specifically, the storage device merely stores the data, the GUI allows inputting data, and the computer system just performs insignificant, conventional, and routine steps (e.g., receiving, determining, generating, sending, and storing), these extra insignificant activities do not impose meaningful limits on the scope of the claims and are not integral to the invention as a whole. See Bancorp, 687 F.3d at 1278; SiRF Tech., Inc., v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (“In order for the addition of a machine to impose a meaningful limit on the scope of a claim, it must play a significant part in permitting the claimed method to be performed).  
Under current practices, that is not enough to transform an abstract idea into a patent-eligible invention.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
As shown in Example 37, claim 3, of 2019 PEG Guideline, which is found to be patent ineligible because the improvement appears to be computer automation using generic processor which is similar to the claimed invention.
2106.05(d) Well-Understood, Routine, Conventional Activity [R-08.2017] 
Another consideration when determining whether a claim recites significantly more than a judicial exception is whether the additional element(s) are well-understood, routine, conventional activities 


    PNG
    media_image3.png
    319
    722
    media_image3.png
    Greyscale

As shown above, the current claimed invention reads over “business interactions” between the various entities such as lessor, lessee, blockchain-based service rental apparatus, which is a method of organizing human activity and, therefore, an abstract idea.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  See also Berkheimer v. HP (Fed Cir. 2018) (concluding that parsing, comparing, storing, and editing data are abstract ideas); and SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950 (Fed. Cir. 2014) (comparing new and stored information and using rules to identify options is an abstract idea).  
As for dep. claim 4 (part of 1 above), which deals with further details of the performed first credit risk assessment, result evaluation based on comparison to a predetermined threshold,  this further limits the abstract idea of the performing first credit risk assessment without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c.) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  
As for dep. claim 5 (part of 1 above), which deals with further details of the performed first credit risk assessment, i.e. determining the identity authentication of the target user succeeds,  this further limits the abstract idea of the performing first credit risk assessment without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c.) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 5 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 6 (part of 1 above), which deals with further details of the performed first credit risk assessment of a service provider i.e. evaluation of service provider condition based on evaluation result, this further limits the abstract idea of the performing first credit risk assessment of the service provider without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c.) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 6 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 7 (part of 1 above), which deals with further details of the type of service, i.e. a house rental service, this further limits the abstract idea of the service type without including
As for dep. claim 21 (part of 1 above), which deals with further details of the performed 2nd credit risk assessment, using a credit score model, this further limits the abstract idea of the performing the 2nd credit risk assessment without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c.) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 21 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
As for dep. claim 22 (part of 1 above), which deals with further details of the 2nd request for performed first credit risk assessment of the target user, this further limits the abstract idea of the performing credit risk assessment of the target user without including: (a) an improvement to another technology or technical field, (b) an improvement to the functioning of the computer itself, or (c.) meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, claim 22 is not considered as being “significantly more”, and thus does not facilitate the claim to meet the “inventive concept”.  
Therefore, claims 1, 4-8, 11-15 and 18-26 are not drawn to eligible subject matter as they are directed to an abstract idea without significantly more. 	step 2B:  NO
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:

2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors (2).  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
On October 10, 2007, the Patent Office issued the "Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 in View of the Supreme Court Decision in KSR International Co. v. Teleflex Inc.," 73 Fed. Reg. 57,526 (2007) (hereinafter the Examination Guidelines). Section III is entitled "Rationales to support rejections under 35 U.S.C. 103."  Within this section is the following quote from the Supreme Court: "rejections on obviousness grounds cannot be sustained by merely conclusory statements; instead there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) (quoting In re Kahn, 441 F.3d 977, 988 (Fed. Cir. 2006)). 
Under the Examination Guidelines, the following is a list of rationales that may be used to support a finding of obviousness under 35 U.S.C. § 103: 
(a) combining prior art elements according to known methods to yield predictable results; 
(b) simple substitution of one known element for another to obtain predictable results; 
(c) Use of known technique to improve similar devices (methods, or products) in the same way; 
(d) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; 
(e) "Obvious to try" choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
(f) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art; and 
teaching, suggestion, or motivation (TSM) in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
	Each rationale is resolved using the Graham factual inquiries.

Claims 1, 4-7, 21-22 (method), 8, 11-14, 23-24 (article) and 15, 18-20, 25-26 (system) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over:

Name					Publication
(1) TRAN et al.			US 2018/0.078.843, and 
(2) NISHIMAKI			US 2005/0.038.723.	
As for independent claims 1, 8, and 15, TRAN et al. discloses a computer-implemented method, comprising:
[1] receiving a leasing (rental) request initiated by a target user for a target service in a blockchain network;
{Fig. 13D, step (20) “Buyer request to obtain the service or item from the service provider”}

    PNG
    media_image4.png
    223
    567
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    294
    650
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    411
    650
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    350
    650
    media_image7.png
    Greyscale

[0199 lease or purchase, auction…]}
[2] performing a credit risk assessment on the target user in response to the leasing (rental) request; 

    PNG
    media_image8.png
    377
    650
    media_image8.png
    Greyscale

[3] determining that the target user passes the credit risk assessment;
a credit score that is above a minimum threshold level, the user is then allowed to apply for membership…”]}
[4] in response to determining that the target user passes the credit risk assessment, generating an electronic rental contract that corresponds to the target service
	
    PNG
    media_image9.png
    262
    650
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    435
    650
    media_image10.png
    Greyscale


	[5] delivering the electronic contract to the target user and a service provider of the target service, wherein the target user and the service provider perform an electronic signature on the electronic rental contract; and
	{see Fig. 13A, step 10, “smart contract is sent to one or more recipients”, and [0301 which deals with electronic signatures”}
	

    PNG
    media_image11.png
    434
    650
    media_image11.png
    Greyscale
 
[6] storing the electronic rental contract with electronic signatures in a distributed blockchain database of the blockchain network, wherein the electronic leasing (rental) contract stored in the distributed blockchain database is used to assess credit information of the target user.
{see Fig. 13E, Fig. 13F, see database 116}




    PNG
    media_image12.png
    457
    650
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    585
    650
    media_image13.png
    Greyscale


Since signing the contract by both parties is a required activities for the contract to be valid, they are inherently included in the generated a smart contract of TRAN et al.  Alternatively, it would have been obvious for both parties, service/item buyer and service/item seller to provide electronic signature to validate the contract.   
[7] receiving a performance record of the target user and a performance record of the service provider that correspond to the electronic rental contract;


service provider that correspond to the electronic rental contract in the distributed blockchain
database;

    PNG
    media_image14.png
    241
    600
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    233
    784
    media_image15.png
    Greyscale


[9] reading the electronic rental contract stored in the distributed blockchain database, the performance record of the target user and the performance record of the service provider that correspond to the electronic rental contract; and

    PNG
    media_image14.png
    241
    600
    media_image14.png
    Greyscale

	
[10] performing credit assessment on the target user and the service provider based on the electronic rental contract, the performance record of the target user and the performance record of the service provider, to obtain the credit information of the target user and credit information of the service provider.

    PNG
    media_image16.png
    287
    650
    media_image16.png
    Greyscale

    PNG
    media_image17.png
    276
    650
    media_image17.png
    Greyscale
`
As shown in [0331], in the Block Chain system, the system are constantly being updated as the network “learns” new information, [0335] of updating the knowledge warehouse with responses from the user to the results, [0336] wherein the plans are continually updated by information received and “ledger” updating, it would have been obvious to perform the credit assessment again on the target user and the service provider that corresponds to the electronic rental contract as the system being updated as the network “learns” new information such as user performance or service provider performance as part of the “Block Chain” feature.  
perform a 2nd credit risk assessment on the target user as duplication of task for 2nd effect evaluation based on the new updated information.  Legal Precedent: concept/teaching of “duplication of parts/items/tasks" for multiple effects is well known case law.  In re Harza, 124 USPQ 378, 380; 274 F. 2d 669 (CCPA 1960).   
TRAN ET AL. fairly teaches the claimed invention except for explicitly discloses the amended feature of “a provided credit assessment” for the service provider (lessor).


    PNG
    media_image18.png
    337
    550
    media_image18.png
    Greyscale

Therefore, it would have been obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to modify the blockchain-based service rental method of TRAN ET AL. by (A) combining a step for performing a credit risk assessment on the service provider (lessor) as taught by NISHIMAKI to obtain the updated credit information on the service provider for protecting the lease/rental contract from failing, as taught in [0281].  Alternatively, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same 
As for dependent claim 4 (part of 1 above), and respective claim 11 (part of 8 above), and claim 18 (part of 15 above) which deal with credit assessment parameters, i.e. passing or failing feature, these are taught in [0836].
As for dependent claim 5 (part of 1 above), and respective claim 12 (part of 8 above), and claim 19 (part of 15 above) which deal with credit assessment parameters, i.e. identity authentication in addition to credit risk assessment, these are taught in [0836] which deals with “verification of basic profile information such as email account, login information, etc. ”.  It would have been obvious to add “identity authentication” in addition to “credit risk assessment” if the “credit risk assessment” is borderline and further “personal assessment” features are needed to improve the “risk assessment” if desired.  Furthermore, the adding of additional risk assessment feature for multiple effects is well known case law and would have been obvious.
Legal Precedent: concept/teaching of “duplication of parts/items" for multiple effects is well known case law.  In re Harza, 124 USPQ 378, 380; 274 F. 2d 669 (CCPA 1960).   
As for dependent claim 6 (part of 1 above), and respective claim 13 (part of 8 above), and claim 20 (part of 15 above) which deal with performing a 2nd credit assessment on the service provider based on the credit information and a response to the determination that the service provider fails to pass the credit assessment, this is taught in NISHIMAKI [0281] and [0282-0283] wherein upon a determination that an entity’s creditworthiness is insufficient or falls into a default , the operator would demand cash or other financial products collateral to enhance the lease agreement.  The use of other indicator to monitor lease agreement condition, i.e. indicate creditworthiness of an entity is declining and could fall into a default or untrusted service would have been obvious.

    PNG
    media_image19.png
    347
    490
    media_image19.png
    Greyscale

As for dependent claim 7 (part of 1 above), and respective claim 14 (part of 8 above), which deal with the type of service, house rental service, this is taught in [0301] above, and wherein “other capital equipment services” or “other services”, read over “house rental service”.  Furthermore, the selection of any other similar service such as house rental service would have been obvious as mere selection of other well known human need services.
As for dependent claim 21 (part of 1 above), and respective claim 23 (part of 8 above), and respective claim 25 (part of 15 above), which deals with creating a credit score model based on previous and performing the assessment, this is taught in TRAN [0887-0888] and [899, 902].

    PNG
    media_image20.png
    421
    580
    media_image20.png
    Greyscale

As for dependent claim 22 (part of 1 above), and respective claim 24 (part of 8 above), and respective claim 26 (part of 15 above), which deals with receiving a 2nd request for rental service, since duplicate of item/task for multiple effects is well known legal precedent or case law, it would have been obvious to duplicate step [1] twice for multiple effects if desired.
Legal Precedent: concept/teaching of “duplication of parts/items/tasks" for multiple effects is well known case law.  In re Harza, 124 USPQ 378, 380; 274 F. 2d 669 (CCPA 1960).   
The applying of the credit assessment for both involved parties, target user and service
As for the passing or failing result, these are taught in [0836] or [902] cited above for “troubled borrower” with low credit score and does not pass the threshold.




Response to Arguments
Applicant's arguments on pages 14-18 on April 1, 2021, with respect to claims 1, 4-8, 11-15 and 18-26 have been considered and the results are as followed.
I. 101 Rejection:
	Applicant’s argument on pages 14-15, 

    PNG
    media_image21.png
    481
    675
    media_image21.png
    Greyscale

are not persuasive for the following reasons:
	(1) as shown [0003] below, it appears that applicant’s is claiming the well known benefits of “blockchain technology” which are decentralization, openness, and transparency, and can be applied to any fields, especially in “accounting” or “finance” such as in the current claimed invention which deals with “electronic rental contract.”

    PNG
    media_image22.png
    244
    475
    media_image22.png
    Greyscale
	
	2) Applicant’s comment with the features of “by preventing fraudulent modification of a user’s credit record” and “improving the effectiveness of the credit assessment in a request for a future rental service from the service provider” is noted however these features appear to be “intended use” of the “obtained credit information” and the claim is silent with respect to “preventing fraudulent modification” or “future credit assessment”.  In other word, there is no discussion of “fraudulent modification of a user’s credit” nor “improving security of a user’s credit record” in the claim.
	Applicant’s arguments that the improvement as shown on page 15 due to the Block Chain system, this is well known and conventional practice as taught by TRAN et al., US 2018/0.078,843, cited in the 103 rejections.  Furthermore, the cited benefits are inherently included in the teachings of TRAN et al. and NISHIMAKI.
II) 103 Rejection: the arguments on pages 11-13 are noted but not persuasive in view of the new citations in the same reference which are caused by claim amendment.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tan Dean D Nguyen whose telephone number is (571)272-6806.  The examiner can normally be reached on MWF 7:00-4:30 ET, Telework T, Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah M. Monfeldt can be reached on 571-270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/TAN D NGUYEN/Primary Examiner, Art Unit 3689